          Case 3:21-cv-08000-DJH Document 15 Filed 02/23/21 Page 1 of 6


 1           Lindsay G. Leavitt – 029110
                 Lleavitt@jsslaw.com
 2            Jordan T. Leavitt – 031930
                  jleavitt@jsslaw.com
 3    JENNINGS, STROUSS & SALMON, P.L.C.
       A Professional Limited Liability Company
 4            One East Washington Street
                       Suite 1900
 5           Phoenix, Arizona 85004-2554
              Telephone: (602) 262-5911
 6
 7 Attorneys for Defendants
 8                          IN THE UNITED STATES DISTRICT COURT

 9                                   FOR THE DISTRICT OF ARIZONA

10
          Peter Strojnik,                                No. 3:21-cv-08000-PCT-DJH
11
                        Plaintiff,                       DEFENDANTS’ RESPONSE TO
12                                                       PLAINTIFF’S MOTION THAT
          vs.                                            DEFENDANT PROVE REMOVAL
13                                                       JURISDICTION AND ALL WRITS
          Liberty Hospitality Group, LLC d/b/a           ACT MOTION FOR WRIT OF
14        La Quinta Inn & Suites by Wyndham;             PROHIBITION [Doc. 12]
          Wyndham Hotels and Resorts, LLC;
15
                        Defendants.
16
17
     I.         INTRODUCTION
18
                Mr. Strojnik’s Motion is a waste of the Court’s time and resources. He argues
19
     that removing his ADA claim to federal court was “baseless” but still maintains that
20
     he has Article III standing to litigate his ADA claim in federal court. Mr. Strojnik filed
21
     this exact Motion in every federal case he is litigating with undersigned counsel. After
22
     reviewing this same Motion in a case before him, Judge Dominic Lanza found the
23
     “inescapable implication” was that Strojnik “believes subject matter jurisdiction exists
24
     but just wants to make his opponent go through the motions of proving it, this would be a
25
     frivolous waste of the Court’s time and a harassing litigation tactic.” Exhibit A.
26
                It’s tactics like these that got Mr. Strojnik declared a “vexatious litigant” in the
27
     U.S. District Court of Arizona. In her January 6, 2021, order declaring Mr. Strojnik a
28

                                                                                  7509665v1(69964.1)
       Case 3:21-cv-08000-DJH Document 15 Filed 02/23/21 Page 2 of 6



 1 vexatious litigant, Judge Humetewa found that the defendants had “properly” removed
 2 their cases to federal court. She also held that Mr. Strojnik is the “master of his claims”
 3 and that if he did not want his cases removed to federal court, he should not file federal
 4 claims. Exhibit B.
 5          If Mr. Strojnik is asserting that he does not have Article III standing, he should
 6 advise the Court. If he is alleging there was some defect in the removal process, his
 7 deadline to object has long passed. 28 U.S.C. § 1447(c). For these reasons, the Court
 8 should reject the premise of Mr. Strojnik’s Motion and deny the relief he requests.
 9 II.      FACTUAL BACKGROUND
10          Undersigned counsel is currently representing more than a dozen defendants in
11 ADA lawsuits filed by Mr. Strojnik. The vast majority of the defendants, like Liberty
12 Hospitality, LLC, removed their cases to federal court pursuant to 28 U.S.C. § 1331
13 because Mr. Strojnik’s ADA claim arises under federal law. Mr. Strojnik had thirty (30)
14 days to object to the removal but declined to do so. See 28 U.S.C. § 1447(c).
15          On February 1st and 2nd, Mr. Strojnik filed identical Motions in all of his ADA
16 cases defended by undersigned counsel. On February 4, 2021, Judge Dominic Lanza
17 interpreted Mr. Strojnik’s Motion to mean that Mr. Strojnik “acknowledged that this Court
18 lacks subject matter jurisdiction over this action due to Strojnik’s lack of standing.” See
19 Exhibit C, p. 2:1-17. Judge Lanza then ordered the defendant to either (1) remand the
20 action, or (2) file a motion to dismiss on grounds that remand would be absolutely futile.
21 Exhibit C, p. 4:3-8.
22          Mr. Strojnik then filed a Notice of Correction alleging that he believes, in fact, that
23 he does have Article III standing.
24          To the extent that Plaintiff’s submissions can be understood as Plaintiff’s
            position that the District Court lacks jurisdiction, the understanding is
25          inaccurate. Plaintiff in fact asserts that the District Court does have
26          jurisdiction; Plaintiff’s submission merely requests that the Defendant
            prove it as required by Abrego Abrego v. The Dow Chem Co., 443 F.3d
27          676, 682 (9th Cir. 2006) in light of Defendant’s claim of lack of
            jurisdiction in its Answer.
28
                                                  2
                                                                                7509665v1(69964.1)
         Case 3:21-cv-08000-DJH Document 15 Filed 02/23/21 Page 3 of 6



 1 Exhibit D.
 2           On February 5, 2021, Judge Dominic Lanza issued an Order denouncing Mr.
 3 Strojnik’s tactics:
 4           [T]he Court is compelled to note that Strojnik filed a motion on February
             1, 2021, in which he accused opposing counsel of improperly removing
 5           this (and other) cases “from State Court to federal court when federal court
 6           does not have jurisdiction” and demanding that opposing counsel “offer
             proof of jurisdiction before the District Court wastes any more time on this
 7           case.” The inescapable implication of such statements is that Strojnik
             believes subject matter jurisdiction exists but just wants to make his
 8           opponent go through the motions of proving it, this would be a frivolous
 9           waste of the Court’s time and a harassing litigation tactic.

10 Exhibit A.
11           Mr. Strojnik argues that it was improper to remove his federal ADA claims to
12 federal court and have him declared a vexatious litigant in federal court.1                 Judge
13 Humetewa rejected his argument.
14           Mr. Strojnik argues that this Court has no power to issue a vexatious
             litigant order because he originally filed these cases in state court. He cites
15           no supporting authority for this argument. To the contrary, the case law
16           makes no distinction. This Court’s inherent power to curb abuse is not
             bound simply because an abusive litigant brought a federal claim in state
17           court first. If it were otherwise, the power would be worthless; all
             vexatious litigants would just filed their federal claims in state court.
18
19           In addition, Mr. Strojnik is the master of all his claims, and if he wanted to
             avoid federal jurisdiction then he could have crafted a complaint that
20           exclusively relies on state law. But he has not. Mr. Strojnik has brought a
             federal claim that was properly removed to this Court. Defendants then
21
             moved to declare him a vexatious litigant. Those Motions are properly
22           before the Court.
23 Exhibit B, p. 12:3 – 18.
24 III.      LEGAL ARGUMENT
25
26
27   1
    Mr. Strojnik has also filed an “Abuse of Process” lawsuit in Maricopa County
28 Superior Court against undersigned counsel and Jennings Strouss, & Salmon PLC.
                                           3
                                                                                  7509665v1(69964.1)
       Case 3:21-cv-08000-DJH Document 15 Filed 02/23/21 Page 4 of 6



 1          A.      Mr. Strojnik waived his right to contest removal.
 2          Mr. Strojnik erroneously cites to Abrego Abrego v. The Dow Chemical Co., 443
 3 F.3d 676 (9th Cir. 2006) to support his arguments. Abrego dealt with the issue of removal
 4 in the context of the newly enacted Class Action Fairness Act (CAFA). Under CAFA, a
 5 class action or mass action can be removed to federal court if (1) the aggregate amount in
 6 controversy exceeds $5,000,000, and (2) the action satisfies diversity requirements
 7 between plaintiff and defendants. Id. at 678. In Abrego, the district court ordered the
 8 defendant to show cause as to whether the case met CAFA’s two removal requirements.
 9 Id. at 678-79. The court held that “the removing defendant has always borne the burden
10 of establishing federal jurisdiction, including any applicable amount in controversy
11 requirement.” Id. at 682-83. This burden, however, must be met at the time of removal.
12          In its Notice of Removal [Doc. 1], Defendant noted that this Court has “original
13 jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United
14 States. See 28 U.S.C. § 1331. Mr. Strojnik has asserted claims against Defendant for
15 alleged ADA violations that exist because of, and therefore arise under, the laws of the
16 United States. See 42 U.S.C. § 12101, et seq.” Accordingly, the Court accepted the
17 removal and Mr. Strojnik did not object. If Mr. Strojnik believed that removal was
18 improper, he should have objected within thirty (30) days of removal pursuant to 28
19 U.S.C. § 1447(c). He did not. If he currently believes that he does not have Article III
20 standing to pursue his ADA claim in federal court, he should advise the Court. He has not
21 done that either. Thus, as Judge Lanza noted, it appears Mr. Strojnik’s Motion is a
22 “frivolous waste of the Court’s time and a harassing litigation tactic.” Exhibit A.
23          Judge Humetewa held that—even though she found Mr. Strojnik ultimately did not
24 have Article III standing—the hotel defendants had “properly” removed their ADA claims
25 to federal court. Exhibit B. This Court should reach the same conclusion.
26          B.    Mr. Strojnik incorrectly and inappropriately attacks Defendants’
            counsel.
27
28
                                                   4
                                                                                 7509665v1(69964.1)
       Case 3:21-cv-08000-DJH Document 15 Filed 02/23/21 Page 5 of 6



 1          Mr. Strojnik, currently a vexatious litigant in three different federal districts, spends
 2 a large portion of his Motion personally attacking Defendant’s counsel. Rather than
 3 participate in similar tactics, undersigned counsel will instead simply correct the record.
 4 Yes, undersigned counsel has removed nearly all of Mr. Strojnik’s cases to federal court
 5 because Mr. Strojnik’s ADA claim raises a federal question. Undersigned counsel has not,
 6 however, filed one motion to dismiss for lack of subject matter jurisdiction. To date, the
 7 only motion undersigned counsel has filed was a Motion for Summary Judgment. That
 8 Motion was granted by Judge Humetewa and all of Mr. Strojnik’s claims were dismissed
 9 with prejudice. See Exhibit B.
10          Here, Defendant does not believe that Mr. Strojnik is disabled. Mr. Strojnik has
11 admitted under oath that he does not use a wheelchair or an ambulatory device at home or
12 when he “inspects” the hotel properties. For that reason, Defendant asserted as an
13 Affirmative Defense that Mr. Strojnik does not have Article III standing to pursue his
14 ADA claim. If Defendant is incorrect and Mr. Strojnik is ultimately found to have Article
15 III standing, then Defendant would prefer to litigate in federal court, rather than state court.
16 There is nothing “manipulative”, “fraudulent” or “self-sabotaging” about how Defendant,
17 or its counsel, have proceeded in this case.
18 IV.      CONCLUSION
19          For the above stated reasons the Court should reject Mr. Strojnik’s motion and
20 deny the relief he requests.
21          RESPECTFULLY SUBMITTED this 23rd day of February, 2021.
22                                         JENNINGS, STROUSS & SALMON, P.L.C.
23                                         By s/ Lindsay G. Leavitt
                                             Lindsay G. Leavitt
24                                           Jordan T.Leavitt
                                             One East Washington Street, Suite 1900
25                                           Phoenix, Arizona 85004-2554
                                             Attorneys for Defendants
26
27
28
                                                   5
                                                                                  7509665v1(69964.1)
     Case 3:21-cv-08000-DJH Document 15 Filed 02/23/21 Page 6 of 6



 1                         CERTIFICATE OF SERVICE
 2       I hereby certify that on February 23, 2021, I electronically transmitted the
         attached document to the Clerk’s Office using the CM/ECF System for filing
 3       and transmittal of a Notice of Electronic Filing to the following CM/ECF
         registrants:
 4
 5                                   Peter Srojnik
                                7847 N. Central Avenue
 6                                Phoenix, AZ 85020
                                   ps@strojnik.com
                                   Plaintiff Pro Per
 7
                                   David C. Onuschak
 8                                DLA Piper LLP (US)
                             2525 E. Camelback Rd. #1000
 9                                 Phoenix, AZ 85106
                           david.onuschak@us.dlapiper.com
10                  Attorneys for Wyndham Hotels and Resorts, LLC
11
         I hereby certify that on February 23, 2021, I served the attached document by
12       Electronic mail on the following, who are not registered participants of the
         CM/ECF System:
13
14
                                                         s/ Tana Davis-Digeno
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           6
                                                                     7509665v1(69964.1)
